Citation Nr: 1456023	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected disability.

2. Entitlement to a rating in excess of 50 percent for pseudofolliculitis barbae with scars.


REPRESENTATION

Appellant represented by:	Lawrence Stokes, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1980 until June 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and August 2011 rating decisions from the RO.

In his April 2013 Substantive Appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge. The Veteran's hearing was scheduled for November 4, 2014. The Veteran failed to report for the scheduled hearing.  As such, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2014).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pseudofolliculitis barbae with scars is manifested by multiple discrete and confluent pustular/papular lesions on hyperpigmented base involving cheeks, chin and anterior neck resulting in abnormal texture and hyperpigmentation encompassing an 8 inch by 8 inch area.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 percent for pseudofolliculitis barbae with scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118 including Diagnostic Code 7800 (as in effect prior to and from October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in July 2009. The claim was last adjudicated in April 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple obtained are adequate with regard to the issues on appeal herein decided. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Veteran be scheduled for a Board video-conference hearing. Here, the Veteran was scheduled for a hearing on November 4, 2014.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Veteran seeks a rating in excess of 50 percent for pseudofolliculitis barbae with scars in this case.

Initially, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. To the extent that these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply. The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made. 

The Veteran's pseudofolliculitis barbae with scars has been evaluated as 50 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806-7800. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99". Under Diagnostic Code 78000 in effect prior to October 23, 2008, 50 percent rating is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.

80 percent rating is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 are: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806, a 60 percent rating is assigned for dermatitis or eczema more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A December 2009 report of VA examination reflects the Veteran's complaint of pustular/papular rash with hyperpigmentation to cheeks, anterior neck aggravated by shaving. He applied Clindamycin Phosphate, Benzoyle Peroxide Gel, Benozoyle Peroxide Aqueous Base and Retin-A-Cream on a daily basis to treat his skin disability. He did not use a corticosteroid or an immunosuppressive to treat his skin disability. He used razorless cream shave for removing face hair and was unable to use razors.

Objectively, between 20 percent and 40 percent of exposed areas (head, face, neck, hands) and less than 5 percent of total body area was affected by his skin disability. Other significant skin examination findings showed multiple discrete and confluent pustular/papular lesions on hyperpigemented base involving cheeks, chin, anterior neck resulting in abnormal texture and hyperpigmentation in an area encompassing 8 inches by 8 inches. There was no related induration, inflexibility, elevation or depression, adherence or tissue loss. There was no related loss of function.

The October 2010 report of VA examination documents that the Veteran continued to have persistent popular/pustular outbreaks from chronic pseudofolliculitis barbae with painful active lesions.

Objectively, the area of his skin disability was at least 6 square inches but less than 12 square inches. The skin disability was not painful; had no signs of skin breakdown; was superficial; had no inflammation, edema or keloid formation; had no underlying soft tissue loss; was not indurated or inflexible; skin contour was not elevated or depressed; was not adherent to underlying tissue; and, had no other disabling effects. The skin disability had an area of abnormal texture greater than 6 square inches that was coarse and roughened. Skin disability was productive of abnormal pigmentation (discoloration that is darker than normal) in an area greater than 6 square inches.

The August 2013 report of VA examination documents that the Veteran had scar of the head, face or neck that was too numerous to count. The examiner indicated that surface contour of the scar was elevated on palpation and hyperpigmented. Adherence to underlying tissue, missing underlying soft tissue, hypopigmentation, induration and inflexibility and abnormal skin texture were not documented. The examiner indicated that the scar (skin disability) encompassed a total area of the head, face and neck of 400 square centimeters (cm). The examiner indicated that the Veteran had gross distortion or asymmetry of facial features or visible or palpable tissue loss. Features affected included his chin and cheeks.

Topical corticosteroids used in duration of 6 weeks or longer but not constant were used to treat his skin disability as were other topical medications (used constantly/near constantly). The examiner indicated that between 5 percent and 20 percent of exposed areas (head, face, neck, hands) and less than 5 percent of total body area was affected by his skin disability.

On this record, the Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent for his pseudofolliculitis barbae with scars. As noted, in order to warrant a rating in excess of 50 percent the evidence must show the Veteran's pseudofolliculitis barbae with scars is productive of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.
(80 percent disabling under Diagnostic Code 7800); or, affects more than 40 percent of the entire body or more than 40 percent of exposed areas or required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive during the past 12-month period (60 percent disabling under Diagnostic Code 7806). 

Here the evidence demonstrates that the Veteran's pseudofolliculitis barbae with scars was productive of disfigurement of the head face or neck with four or five characteristics of disfigurement or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features. The reports of December 2009 and October 2010 VA examinations demonstrate that the Veteran's pseudofolliculitis barbae with scars was manifested by four characteristics of disfigurement (scar 5 or more inches in length, scar at least one quarter inch wide at widest part, skin hypo or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding 6 square inches). Additionally, the reports of examination, including the report of August 2013VA examination demonstrate that the Veteran had either gross distortion or asymmetry of two features or paired sets of features in that the pseudofolliculitis barbae with scars affected his chin and cheeks.

The evidence does not reflect that the Veteran's pseudofolliculitis barbae with scars is productive of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. Furthermore, December 2009 report of VA examination showed between 20 percent and 40 percent of exposed areas (head, face, neck, hands) and less than 5 percent of total body area was affected by his skin disability; August 2013 report of VA examination showed between 5 percent and 20 percent of exposed areas (head, face, neck, hands) and less than 5 percent of total body area was affected by his skin disability.  Thus, a rating in excess of 50 percent is not warranted for this disability under Diagnostic Codes 7806. 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are far more credible and probative than his lay assertions in determining that his pseudofolliculitis barbae with scars does not meet the criteria for a rating in excess of 50 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here, although the Veteran had complained that he has 6 or more characteristics of disfigurement or distortion or asymmetry of three or more features or paired sets of features, the more credible and probative evidence established that at most he has at most 4-5 characteristics of disfigurement and/or distortion or asymmetry of two features or paired set of features.

For all the foregoing reasons, the Board finds that a rating in excess of 50 percent for the pseudofolliculitis barbae with scars is not warranted at any time pertinent to this appeal. 

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321.

 Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's pseudofolliculitis barbae with scars are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's pseudofolliculitis barbae with scars is contemplated by the 50 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the pseudofolliculitis barbae with scars. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the pseudofolliculitis barbae with scars on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 50percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for pseudofolliculitis barbae with scars is not warranted. 38 C.F.R. § 3.321(b)(1) .
   

ORDER

Entitlement to a rating in excess of 50 percent for the service-connected pseudofolliculitis barbae with scars is denied.


REMAND

Here, the record indicates that the Veteran has an acquired psychiatric disorder variously diagnosed as major depression, depressive NOS (not otherwise specified), anxiety disorder, substance induced mood disorder and PTSD symptoms. Various psychiatric treatment records related the Veteran's psychiatric disorder to incident of his period of service; however, adequate supporting rationale is not provided.

In a September 2013 statement, the Veteran's treating psychologist opined that the Veteran's psychiatric disorder was more likely than not associated with his service-connected pseudofolliculitis barbae. In a March 2014 statement, the Veteran's treating psychologist opined that the Veteran's psychiatric disorder was due to traumatic event sustained during the Veteran's period of service. Rationale for these opinions is not provided.

The report of August 2013 VA examination reflects the psychologist's explanation that the Veteran's current symptoms meet diagnostic criteria for the diagnosis of borderline personality disorder and poly-substance dependence in sustained full remission. The psychologist noted that in periods of increased psychosocial stress, the Veteran's symptoms of depression and anxiety are exacerbated because of his poor coping skills and affective dysregulation related to his borderline personality disorder (in addition, the Veteran's long history of drug and alcohol dependence would have exacerbated his subjective symptoms of depression).The psychologist found that the Veteran did not meet the diagnostic criteria for major depression or PTSD based on testing and clinical interview. The psychologist opined that the Veteran's depressive and anxious symptoms were part of his borderline personality disorder and were not related to his service-connected pseudofolliculitis barbae or any unverified in-service assault.

In this case, the Board finds that the record is unclear as to whether the Veteran has, or at any time pertinent to this appeal, had an acquired psychiatric disorder that is due to trauma (assault) sustained in service or was proximately due to or aggravated by his service-connected pseudofolliculitis barbae. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Under the circumstances, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed psychiatric disorder. The claims file should be made available to the psychiatrist or psychologist for review. After a thorough review of the evidence of record, to specifically include the September 2013 and March 2014 statements from the Veteran's treating VA psychologist and the report of August 2013 VA examination, the psychiatrist or psychologist should provide an opinion with supporting rationale as to:

a) whether it is at least as likely as not (50 percent probability or better) that the Veteran has or had an acquired psychiatric disorder at any time during the course of the appeal related to an event during his period of service.  

b) whether it is at least as likely as not (50 percent probability or better) the service-connected pseudofolliculitis barbae with scars caused or aggravated any acquired psychiatric disorder that the Veteran has or had at any time during the course of the appeal. If aggravation of an acquired psychiatric disorder by the service-connected pseudofolliculitis barbae with scars is shown, the psychiatrist or psychologist should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completion of the above development, the Veteran's claim remaining on appeal should be readjudicated. If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


